DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kari Footland on 3/18/22.
The application has been amended as follows utilizing the claims filed on 02/28/2022: 
Cancel Claims 34-45

Cancel Claims 50-58


Amend: Claim 64
at line 4 after “positioning” delete –[[a first bore]]– and insert –[the first hole]–
at line 7 after “positioning and drilling” delete –[[a second bore]]– and insert –[the second hole]–
Cancel Claims 65-67

Key: [[text]] = deleted text; [text] = inserted text


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention discloses  method of performing a latarjet procedure wherein a bone graft is attached to the scapula.  Specifically, the method comprises providing a bone graft that is free of holes; producing first and second holes at the same time through the bone graft and the scapula; and screwing screws through the graft to attach the bone graft to the scapula (Fig. 4-7).
The closest prior art is Bettenga et al (US Patent Pub. 20190070007A1), Haberman et al (US Patent Pub. 20160374694A1), and Bouduban et al (US Patent Pub. 20170181759A1).  All three references disclose performing a latarjet procedure in which the coracoid is osteotomized, prepared as a bone graft with openings drilling therein, and then openings are drilled into the affected glenoid area, and the graft is implanted into the affected area and held in place by means of fasteners.  Examiner agrees with applicant’s arguments in the remarks filed on 2/28/22 that none of the cited reference disclose wherein the holes are made in both the bone graft and defect bone area simultaneously (Remarks Pg. 14-17).  Therefore, the claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, and there is no reasonable motivation to modify the art of record to have these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing  delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775